 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                   ***
 7    UNITED STATES OF AMERICA,                               Case No. 2:12-cr-00145-MMD-GWF
 8                                          Plaintiff,
             v.                                                          ORDER
 9
      RYAN MASTERS,
10
                                         Defendant.
11

12          This matter is before the Court on Kevin R. Stolworthy, Esq.’s Motion to Withdraw as
13   Counsel of Record for Ryan Masters (ECF No. 494), filed February 15, 2019.
14          On December 3, 2018, the Court appointed Kevin R. Stolworthy, Esq. as counsel for the
15   Defendant with respect to the United States Probation’s petition to revoke Defendant’s release.
16   ECF No. 480. On February 14, 2019, the revocation hearing occurred. The Court dismissed the
17   petition and Defendant is permitted to continue his supervised release. ECF No. 495. Mr.
18   Stolworthy now represents there is nothing further to do on Defendant’s behalf in this matter and
19   request he be permitted to withdraw.
20          Upon review and consideration, and with good cause appearing therefor, the Court grants
21   Mr. Stolworthy’s request. Accordingly,
22          IT IS HEREBY ORDERED that Kevin R. Stolworthy, Esq.’s Motion to Withdraw as
23   Counsel of Record for Ryan Masters (ECF No. 494) is granted.
24
            Dated this 20th day of February, 2019.
25

26

27                                                           GEORGE FOLEY, JR.
                                                             UNITED STATES MAGISTRATE JUDGE
28
                                                         1
